UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) April 3, 2013 CONN'S, INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 1-34956 (Commission File Number) 06-1672840 (IRS Employer Identification No.) 4055 Technology Forest Blvd. Suite 210 The Woodlands, TX 77381 (Address of Principal Executive Offices and zip code) (936) 230-5899 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) 12 under the Securities Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) 12 under the Securities Act (17 CFR 240.13e-2(c)) Item 2.02. Results of Operations and Financial Condition. On April 3, 2013, we issued a press release announcing our earnings for the fiscal quarter ended January 31, 2013.A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibit 99.1Press Release, dated April 3, 2013, announcing earnings for fiscal quarter ended January 31, 2013. None of the information contained in Item 2.02 or Exhibit 99.1 of this Form 8-K shall be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and none of it shall be incorporated by reference in any filing under the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONN'S, INC. Date:April 3, 2013 By: /s/ Brian E. Taylor Brian E. Taylor Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated April 3, 2013, announcing earnings for fiscal quarter ended January 31, 2013.
